Citation Nr: 0115835	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-16 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased (compensable) rating for low back 
pain due to scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel

 
INTRODUCTION

The veteran had active air service from October 1979 to 
October 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision from the Department of 
Veterans Affairs (VA) Boise Regional Office (RO), which in 
part granted service connection for low back pain due to 
scoliosis, and assigned it a noncompensable rating.


FINDING OF FACT

The veteran manifests a full range of lumbar spine motion 
without characteristic pain.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for low back pain 
due to scoliosis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.31, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 
5295 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, VCAA was enacted, which 
provides new statutory requirements regarding notice to a 
veteran and, if applicable, his representative and specified 
duties to assist veterans in the development of claims.  On 
careful review of the claims folder the Board finds that the 
RO has met all its required notice and development 
obligations under this new statute.  Specifically, the 
statement of the case provided to the veteran satisfy the 
requirement at § 5103A of the new statute in that it clearly 
notifies him and his representative of the evidence necessary 
to substantiate his claim.  Additionally, the duties to 
assist provided under the new statute at § 5103A have also 
been fulfilled in that evidence and records identified by the 
veteran as plausibly relevant to his pending claim have been 
collected for review.  

In addition, a December 1999 VA orthopedic examination was 
furnished the veteran and results thereof were associated 
with the claims file.  No further assistance is necessary to 
comply with the requirements of this new statute or any other 
applicable regulation regarding the development of the 
pending claim.  Thus, the veteran is not prejudiced as VA has 
met its duty to assist and has obtained relevant evidence 
necessary for an equitable disposition of the appeal.  A 
remand under VCAA would only further delay resolution of the 
veteran's claim.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set out in VCAA (to be codified as 
amended at 38 U.S.C. § 5107(b)).  Under that statute, a 
veteran is entitled to the benefit of doubt when there is an 
approximate balance of positive and negative evidence.  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on average impairment of earning capacity.  38 C.F.R. 
§ 4.1.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  Id.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 
4.  However, the Board is limited to consideration of only 
those factors contained wholly in the rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1. A 
claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In such 
cases, separate ratings may be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  

Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); see also AB v. Brown, 6 Vet. App. 35, 
38-39 (1993) (in increased rating claims, VA is required to 
consider and discuss disability severity with reference to at 
least the next-higher disability rating provided for in VA 
regulations with respect to that disability).  A zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995) (VA has a duty to determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during a flare-up or when the joint is 
used repeatedly over a period of time).  In addition, the 
U.S. Court of Appeals for Veterans Claims (the Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca, supra; 38 C.F.R. §§ 4.10, 4.40, 4.45.  Furthermore, 
evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14. 

Lumbosacral strain is evaluated under Diagnostic Code 5295.  
A 10 percent rating under Code 5295 is assigned where the 
evidence shows lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating is warranted where the evidence 
demonstrates lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  Where lumbosacral strain is severe, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, the disability warrants a 40 percent rating.  
38 C.F.R. § 4.71a.  Because a portion of the rating criteria 
found in Code 5295 provides for compensation based on 
limitation of motion, the provisions pursuant of 38 C.F.R. §§ 
4.40 and 4.45 are applicable to the claim.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

Other diagnostic codes might be applicable, such as Code 5292 
for limitation of motion of the lumbar spine, which is 
evaluated as follows: slight, 10 percent; moderate, 
20 percent; severe, 40 percent.  38 C.F.R. § 4.71a.

In addition, under Code 5293 for pronounced intervertebral 
disc syndrome, persistent symptoms, warrants a 60 percent 
evaluation.  Severe, recurring attacks, with intermittent 
relief, warrants a 40 percent evaluation.  Moderate, 
recurring attacks, a 20 percent evaluation.  Mild, a 
10 percent evaluation.  38 C.F.R. § 4.71a.

Service medical records indicate that the veteran complained 
of low back pain.  Although very mild degenerative disc 
disease was diagnosed, objective medical testing failed to 
reveal any significant low back disorder.

On December 1999 VA medical evaluation, the veteran provided 
the physician with a copy of his medical records, which were 
reviewed.  During the evaluation, he complained that he felt 
pressure on the back of his neck that radiated down his lower 
back.  He reported that Flexeril had been prescribed.  On 
physical examination, the physician found that the veteran 
was very fit, and that he had a full range of neck and lumbar 
spine motion.  Regarding his low back, he had range of motion 
of 35 degrees lateral flexion, 35 degrees rotation, and 45 
degrees posterior extension, 90 degrees forward flexion.  
There was no significant increase in paraspinal muscle spasm 
noted on examination.  The musculoskeletal examination 
revealed a full range of motion with no weakness of the upper 
and lower extremities.  He had no complaint of discomfort.  
There was very slight scoliosis of the lumbar area with no 
tenderness to percussion.  He was able to get on and off the 
examining table without any antalgic maneuvering.  The 
veteran also reported that at work he had to lift a maximum 
of 60 pounds, which he was able to do without difficulty.  On 
completion of that medical examination, the pertinent 
diagnosis was "no disability" relative to his lumbar spine.  

In addition, December 1999 x-ray studies of the lumbosacral 
spine revealed relative preservation in disc heights with 
perhaps very mild reduction in upper lumbar levels and mild 
degenerative facet arthritis at the lowest lumbar segments.  

Based on the objective clinical findings and reported 
symptoms, there is no basis for a compensable evaluation for 
low back pain due to scoliosis under Code 5295.  The criteria 
for a higher rating of 10 percent is provided for lumbosacral 
strain with characteristic pain on motion have not been met 
by the evidence of record.  The report of the December 1999 
VA medical evaluation demonstrated that he had a full range 
of lumbar spine motion with no subjective discomfort or pain.  
He does not participate in physical therapy or require 
aggressive treatment for his low back disability.  Further, 
although mild degenerative changes were shown by x-ray, no 
neurologic abnormality has been clinically confirmed.  
Accordingly, a compensable evaluation under Codes 5292, 5293, 
or 5295, is not in order.

The Board also reviewed Code 5285 for vertebral fracture, and 
Diagnostic Codes 5286 and 5289 for ankylosis.  However, since 
there is no evidence of ankylosis or a vertebral fracture, 
these criteria are inapplicable.  38 C.F.R. § 4.71a.

Furthermore, the Board considered functional loss due to pain 
associated with any limitation of motion.  See DeLuca, supra.  
The December 1999 VA medical examination revealed no 
subjective discomfort upon examination and he was able to get 
on and off the examining table without difficulty.  
Furthermore, he had a full range of motion with no associated 
fatigue, weakness, or lack of endurance.  Therefore, the 
evidence of record does not support that the veteran 
experiences functional loss due to his low back pain. 

For the above reasons, the preponderance of evidence is 
against a compensable evaluation for low back pain due to 
scoliosis.  38 U.S.C.A. §§ 1155, 5107; VCAA, supra; 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.31, 4.40, 4.45, 4.71a, 
Codes 5292, 5293, 5295.


ORDER

Entitlement to a compensable rating for low back pain due to 
scoliosis is denied.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 

